THOMPSON COBURN LLP One US Bank Plaza St. Louis, MO63101 (314) 552-6295 July 1, 2010 EDGARCORRESPONDENCE Linda B. Stirling, Esq. U.S. Securities and Exchange Commission 450 5th Street, NW, 5-6 Washington, DC20549 Re:Unified Series Trust (SEC File Nos. 811-21237 and 333-100654) Dear Ms. Stirling: We are enclosing Post-Effective Amendment No. 144 to the registration statement on Form N-1A of Unified Series Trust in respect of its series, Toreador Large Cap Fund (the “Fund”). The primary purpose of this filing is to add a new Summary Prospectus for the Fund and to add additional disclosure in the SAI required by SEC Release No. IC-29092. All other sections contain information substantially similar to the currently effective prospectus and SAI for the Fund. We will submit a 485(b) filing for the Fund marked to show revisions made in response to the Staff’s comments and to include audited financial highlights, annual performance information and other necessary information.The Fund’s new prospectus is due by August 31, 2010.We would greatly appreciate your assistance in meeting this deadline. We look forward to receiving your comments. If you have any questions, please contact me at (314) 552-6295. Sincerely, THOMPSON COBURN LLP By:/s/ Dee Anne Sjögren
